Citation Nr: 1003730	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-20 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for degenerative changes of the right ankle.


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to 
October 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  Jurisdiction over this claim is now 
with the RO in Denver, Colorado.

FINDING OF FACT

The Veteran's right ankle disability does not result in X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
episodes; it does not result in marked limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent 
disabling for degenerative changes of the right ankle have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5271 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations concerning VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

Service connection for degenerative changes of the Veteran's 
right ankle was established in an April 2006 rating decision.  
Currently, an evaluation of 10 percent disabling is in place.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Under 38 
C.F.R. § 4.59, painful motion is an important factor of 
disability from arthritis and actually painful joints are 
entitled to at least the minimum compensable rating for the 
joint.  Within this context, a finding of functional loss due 
to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

According to 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
arthritis, due to trauma, substantiated by X-ray findings 
should be rated as limitation of motion of affected part, as 
arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2008).

38 C.F.R. § 4.71a, Diagnostic Code 5003, arthritis, 
degenerative (hypertrophic or  osteoarthritis) is rated as 
follows:

Degenerative arthritis established by X-
ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved (DC 
5200 etc.).  When however, the 
limitation of motion of the specific 
joint or joints involved is 
noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent 
is for application for each such major 
joint or group of minor joints affected 
by limitation of motion, to be combined, 
not added under diagnostic code 5003.  
Limitation of motion must be objectively 
confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of 
limitation of motion, rate as below:

With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups, with occasional 
incapacitating exacerbations.........20

With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups 10 Note (1): The 20 percent 
and 10 percent ratings based on X-ray  
findings, above, will not be combined 
with ratings based on limitation of 
motion. Note (2): The 20 percent and 10 
percent ratings based on X-ray findings, 
above, will not be utilized in rating 
conditions listed under diagnostic code 
5013 to 5024, inclusive.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Under  38 C.F.R. § 4.71a, Diagnostic Code 5271, disability of 
the ankle manifested by limited motion, a 10 percent rating 
is warranted for "moderate" limitation of motion, and a 20 
percent rating is warranted for "marked" limitation of 
motion.  38 C.F.R. 4.71a, Diagnostic Code 5271. 

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2008).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2008).

The Veteran was afforded an examination of his right ankle in 
November 2005.  During the objective examination, his right 
ankle dorsiflexion was 20 degrees, plantar flexion was 45 
degrees, inversion at 40 degrees, and eversion 20 degrees.  
Underlying mild degenerative joint disease caused ankle 
dorsiflexion to decrease to 15 degrees, inversion to 35 
degrees, eversion to 15 degrees, and the plantar flexion to 
35 degrees.  All the stability of the Veteran's right ankle 
remained as normal.  There was also a diffuse type of dull 
pain and a mild swelling of the soft tissue type noted.

The examiner did not address the factors of functional loss 
to due pain upon repetitive motion as required by DeLuca.

The Veteran underwent another VA examination of his right 
ankle in March 2008.  He reported that he had chronic 
intermittent daily ankle pain brought on by prolonged walking 
or standing.  The Veteran reported no severe flare-ups of 
right ankle pain and treats his ankle pain with over-the-
counter medication.  

The examiner noted that the Veteran's chronic right ankle 
condition neither impairs his activities of daily living nor 
employment, providing evidence against his claim.  The 
Veteran reported that his right ankle is chronically unstable 
and will roll with minimal effort and is associated with 
chronic intermittent swelling, but denied symptoms of 
stiffness or locking.

During the objective examination, the Veteran right ankle had 
no evidence of edema or swelling but had an obvious bony 
exostosis growth that was anterior and inferior to the right 
lateral malleolus.  Active and passive range of motion 
testing of the right ankle was performed three times and 
measured as follows: dorsiflexion at 20 degrees with no pain, 
plantar flexion at 45 degrees with no pain, inversion at 30 
degrees with no pain, and eversion at 20 degrees with no 
pain.  The examiner's assessment of the Veteran's right ankle 
was marked instability at the tibiotalar joint with lateral 
subluxation of the talus.  There were moderate associated 
degenerative changes.

With respect to the DeLuca (pain) factors, the examiner 
indicated that except as noted in the history and physical 
examination conducted, there was no change in active or 
passive range of motion during repeat testing times three.  
There was no additional losses of range of motion of the 
right ankle due to painful motion.

The Board has reviewed the Veteran's VA outpatient treatment 
reports.  These reports do not add any further evidence which 
is relevant to the applicable rating criteria or favorable to 
the Veteran's claim.  This would include the examination 
dated December 2006 which, while noting "considerable" 
degenerative changes, does not indicate that the higher 
criteria is met at this time. 

Based upon the foregoing, the Board finds that the evidence 
shows that the Veteran's disability more closely approximates 
the criteria providing for a 10 percent disability under DC 
5271, moderate limitation of motion.  Marked limitation of 
motion is simply not indicated and the Veteran's statements, 
particularly his written statement of September 2008, is 
outweighed by the results of two VA examinations that provide 
highly probative evidence against this claim. 

As addressed briefly above, the Board has also considered 
application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, supra.  Although the November 2005 and March 2008 
examinations contain reports that the Veteran experiences 
pain, such findings do not provide for a higher disability 
rating in this case.  The DeLuca factors go to additional 
loss of function caused by limitation of motion due to pain.  
In the March 2008 VA examination report, the examiner 
indicated that upon repetitive motion, which tested for 
increased pain, weakness, fatigability, incoordination, and 
change of range of motion, the Veteran exhibited the same 
range of motion and no increase in pain.  In short, there is 
no additional loss of function caused by limitation of motion 
due to pain.  Therefore, application of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not allow for a disability rating higher 
than 20 percent.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

The Board has also looked at other diagnostic codes for 
rating the Veteran's right ankle disability.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In this regard, under 
38 C.F.R.  § 4.71a, Diagnostic Code 5270, a 20 percent rating 
is warranted for ankylosis of the ankle, when shown to 
specified degrees and position.  Ankylosis is "immobility 
and consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

In this case, the ranges of motion in the November 2005 and 
March 2008 VA examination reports have been discussed, and 
they do not show ankylosis of the right ankle.  Accordingly, 
the evidence does not show that the Veteran has ankylosis of 
the right ankle and a higher rating under Diagnostic Code 
5270 is not warranted.

There are no other diagnostic codes, reviewed by the Board, 
that would afford the Veteran a higher than 10 percent rating 
for his service-connected right ankle disability.  The 
maximum available rating based on limitation of motion, to 
include functional loss, is 20 percent.  See 38 C.F.R. § 
4.71, Code 5271; Johnston, supra; Deluca, supra.  However, as 
discussed above, an additional rating for limitation of 
motion of the Veteran's right ankle is not warranted.  It is 
also important for the Veteran to understand that the 
Veteran's pain was considered in providing the 10 percent 
evaluation.

The Board does not find evidence that the rating assigned for 
the Veteran's right ankle disability should be increased for 
any other separate period based on the facts found during the 
entire appeal period.  The evidence of record supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.

Based on the evidence of record, the Veteran is appropriately 
rated at 10 percent disabling for degenerative changes of the 
right ankle.  The preponderance of the evidence of record is 
against a grant of a higher evaluation, and his claim must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

The Board has considered an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) and determined 
referral for extraschedular consideration is not warranted in 
this case.

Ratings have been assigned that contemplate the disability 
and symptomatology of each manifestation of the Veteran's 
disability resulting from degenerative changes of the right 
ankle.  There are no manifestations of the Veteran's right 
ankle disability that have not been contemplated by the 
rating schedule and an adequate evaluation was assigned based 
on evidence showing the symptomatology and/or disability.  

With regard to the Veteran's statement that because of his 
ankle he can not fly a plane, the Board must note the Veteran 
is service connected for several disabilities, any one of 
which it appears would have hampered his ability to fly an 
airplane.  A 70% evaluation is, by definition, a significant 
disability evaluation which contemplates that the Veteran 
will have limitations in his ability to work, while being 
able to work.  In this regard, if there were no limitations, 
there would be no basis to grant the Veteran a disability 
evaluation for any of his disabilities.  Further, without 
giving the Veteran the benefit of all doubt, the current 
findings could not be justified.  Therefore, no referral for 
extraschedular consideration is required and no further 
analysis is in order.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in October 2005, March 2006, and February 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Board is aware of the Court's clarification as to the 
requirements 38 U.S.C.A.  § 5103(a) notice for increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In Vazquez-Flores, the Court stated that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Court further stated that if the Diagnostic Code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-44.

Here, the Veteran is challenging the initial evaluation 
assigned for degenerative changes of the right ankle.  There 
has been no "increased rating claim."  Rather, there has 
been only one claim as to the Veteran's right ankle, the 
original claim in which the Veteran sought to establish 
service connection and receive compensation for this 
disability.  See Fenderson v. West, 12 Vet. App. 119, 125 
(1999) (explaining that a disagreement with an initial rating 
assigned for a disability following a claim for service 
connection is part of the original claim and technically not 
a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated:

[S]ection 5103(a) requires only that the 
VA give a claimant notice at the outset 
of the claims process of the information 
and evidence necessary to substantiate 
the claim, before the initial RO decision 
and in sufficient time to enable the 
claimant to submit relevant evidence.  
This notice may be generic in the sense 
that it need not identify evidence 
specific to the individual claimant's 
case (though it necessarily must be 
tailored to the specific nature of the 
veteran's claim).

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  In Wilson, the Federal Circuit 
specifically rejected the argument that section 5103(a) 
notice requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059.

Because the claim that gave rise to this appeal was a claim 
to establish service connection, and not a claim for an 
increased rating, the notice requirements explained by the 
Court in Vazquez-Flores do not apply.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.

ORDER

The appeal is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


